Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant's amendment filed on 11/1/21.

Allowed Claims
Claims 10-14 and 17-20 are allowed.

Reason for Allowance
In response to the rejection filed 8/5/21, applicant has submitted claim amendments filed on 11/1/21. The claims as now drafted are therefore free of the prior art.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David Provence on 2/11/22.
The application has been amended as follows:

In claim 13, line 1, the following has been deleted:
“A method comprising administering to a subject the composition of claim 12.”
and replaced by
— A method of treating a fungal infection in a subject comprising administering to a subject the composition of claim 12, wherein the fungal infection comprises infection with Cryptococcus spp. —

Claims 15 and 16 have been cancelled.

In claim 17, line 1, the following has been deleted:
“The method of claim 16”
and replaced by
— The method of claim 13 —

In claim 18, line 1, the following has been deleted:
“The method of claim 15”
and replaced by
— The method of claim 13 —

Conclusion
Claims 10-14 and 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658